IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00316-CR

STANLEY YARBOROUGH,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 23,744


                            MEMORANDUM OPINION


       Stanley Yarborough was charged with indecency with a child. He pled guilty.

The trial court deferred an adjudication of guilt and placed Yarborough on community

supervision for 10 years.    Seven years later, the trial court revoked Yarborough’s

community supervision, adjudicated Yarborough’s guilt, and sentenced Yarborough to

three years in prison.
       Yarborough’s appellate attorney filed an Anders brief in this appeal. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Yarborough was informed

of his right of access to the appellate record and his right to submit a brief or other

response on his own behalf. He did not request access to the appellate record and did

not submit a brief or response.

       Counsel asserts in the Anders brief that counsel reviewed the reporter’s record

and clerk’s record, the sentence received by Yarborough, and the sufficiency of the

evidence to support revocation of Yarborough’s deferred adjudication community

supervision. As part of his brief, counsel reviews the testimony supporting the grounds

for revocation. He notes there were multiple grounds asserted and that only one

ground was necessary to affirm the revocation. Counsel concludes that counsel is

unable to find any non-frivolous error.

       Counsel's brief evidences a professional evaluation of the record for error, and

we conclude that counsel performed the duties required of appointed counsel. See

Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also

In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

       In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders, 386 U.S. at 744;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

"wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.


Yarborough v. State                                                                   Page 2
Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).

Arguments are frivolous when they "cannot conceivably persuade the court." Id. at 436.

An appeal is not wholly frivolous when it is based on "arguable grounds." Stafford, 813
S.W.2d at 511.

       After reviewing counsel's brief and the entire record in this appeal, we determine

the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). Accordingly, we affirm the trial court's judgment.

       Should Yarborough wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review.         Any petition for

discretionary review must be filed within thirty days from the date of this opinion or

the last timely motion for rehearing or timely motion for en banc reconsideration was

overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the

petition for discretionary review must be filed with the Clerk of the Court of Criminal

Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended eff. Sept. 1, 2011).

Any petition for discretionary review should comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4. See also In re

Schulman, 252 S.W.3d at 409 n.22.

       Counsel's motion to withdraw from representation of Yarborough is granted,

and counsel is permitted to withdraw from representing Yarborough. Additionally,


Yarborough v. State                                                                  Page 3
counsel must send Yarborough a copy of our decision, notify him of his right to file a

pro se petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 3, 2015
Do not publish
[CR25]




Yarborough v. State                                                                  Page 4